               Case 4:20-cv-01199 Document 1-1 Filed on 04/03/20 in TXSD Page 1 of 2
                                                  PANDEMIC EVENT ENDORSEMENT

                                                                        POLICY CERTIFICATE NO.:            TNR 18 8275
This Endorsement changes the Policy – please read it carefully.

In consideration of the premium charged, it is hereby understood and agreed that, for the purposes of this Endorsement, the Policy
is amended as follows:

The following provisions are added to Section B of the Declarations:

B: Limits of Indemnity and Deductible:
      Limit of Indemnity for Pandemic Events (By Endorsement Only):            $250,000           per Covered Location
                                                                               $1,000,000         per Period of Insurance
                                                   Deductible (Section 4.7):
                          as respect Pandemic Events(By Endorsement Only):     $10,000            Each and Every Incident

Section 2. LIMITS OF INDEMNITY is amended to delete and replace the following:

2.3        "Limit of Indemnity for Incident Response Expenses" - Underwriters' maximum liability for Incident Response
          Expenses affecting all Covered Locations insured hereunder for Restaurant Events, Supplier Events, and Pandemic
          Events shall not exceed the corresponding "Limit of Indemnity for Incident Response Expenses" set forth in Section B
          of the Declarations, as amended, regardless of the number of Insureds named in the Declarations.

          Incident Response Expenses shall be in excess of any applicable Deductible; except that Crisis Management
          Expenses paid as part of Incident Response Expenses shall not be subject to the Deductible. Any amounts paid
          hereunder with respect to Incident Response Expenses shall reduce the remaining applicable Limits of Indemnity
          payable with respect to Actual Net Loss.

Section 2. LIMITS OF INDEMNITY is amended to include the following:

2.11      "Limit of Indemnity for Pandemic Events" - Underwriters' maximum liability for Actual Net Loss and Incident
          Response Expenses affecting all Covered Location(s) insured hereunder for Pandemic Events shall not exceed the
          Limit of Indemnity set forth in Section B of the Declarations, as amended, per Period of Insurance and shall be in excess
          of the Deductible.

          If any indemnity is owed under Section 2.1 (Restaurant Event), 2.2 (Supplier Event) or 2.13 (Hospitality Event), if
          applicable, for any Incident, no indemnity shall be owed under this Section 2.11 for that same Incident, regardless of the
          number of Pandemic Events, involved and irrespective of whether an Insured sustains any loss, in whole or in part, as a
          result of any Pandemic Event.

Section 4. DEFINITIONS, is amended to include:

4.59      "Pandemic Event" means either:

               (a) the actual presence of an Infected Person within a Covered Location; or,
               (b) the announcement by a Public Health Authority that a specific Covered Location is being closed as a result of
                   an Epidemic declared by the CDC or WHO.

4.58      “Infected Person” means an individual who has been confirmed by a licensed physician to be contagious with a
          Covered Disease during an Epidemic of that Covered Disease.

4.56      “Covered Disease” is limited to the following pathogens, their mutations, or variations:
             o Avian Flu                            o Malaria                      o Severe Acute Respiratory Syndrome-
             o Bubonic Plague                       o Measles                           associated Coronavirus (SARS-CoV) disease
             o Diphtheria                           o Meningococcal                o Smallpox
             o Ebola                                o Monkpox                      o Swine Flu
             o Hand, Foot and Mouth                 o Mumps                        o Tuberculosis (TB)
                 Disease                            o Pertussis                    o Varicella (Chickenpox)
             o Human Papillomavirus                 o Polio                        o Yellow Fever
                 (HPV)                              o Rabies                       o Zika Virus
             o Legionellosis                        o Rotavirus                    o or, as designated by Underwriters
             o Leprosy                              o Rubella

Copyright © PLIS®, Inc.                                                                                           TNR Policy Form 02-17
UMR#: B113519B01324                                                                                                            PE 02-17
               Case 4:20-cv-01199 Document 1-1 Filed on 04/03/20 in TXSD Page 2 of 2
4.57        “Epidemic” means an occurrence of a Covered Disease that:

               (a) rapidly and unexpectedly becomes widely distributed and affects or attacks persons simultaneously throughout a
                   geographic location, region, territory, country, continent, or globally as defined by the World Health
                   Organization (“WHO”), or the Center for Disease Control (“CDC”); and

               (b) would impair normal physical function of any part, organ or system (or a combination thereof) of the body that
                   manifests by a characteristic set of signs and symptoms;

4.3         "Affected Covered Location" For Pandemic Event(s), Affected Covered Location shall mean only the specific
           Covered Location where the Pandemic Event occurred and whose Normal Gross Revenues are reduced by at least ten
           percent (10%) for a period in excess of seven (7) consecutive days, due directly and solely to the occurrence of a
           Pandemic Event.

4.13       "Incident" means a Pandemic Event. All Pandemic Events arising out of one or multiple visits by an Infected Person
           or the simultaneous presence of multiple Infected Person(s) within a Covered Location, shall be considered one
           Incident; and, the Incident shall be deemed to have occurred at the time of the earliest occurrence of the Pandemic
           Event.

4.14       “Incident Response Expenses”:
               (g) up to $10,000 for cleaning and sanitization of only the Affected Covered Location(s) per Period of Insurance
                   for Pandemic Event(s).

4.24       "Period of Restoration" for Pandemic Event means a period of twelve (12) months. The period commences on the
           date of the Incident and ends on the earlier of the following dates:

                (i) the first date that the Gross Revenues derived from the Insured's normal and customary business operations at
                     the Affected Covered Location are within ten percent (10%) of the Normal Gross Revenues for the Affected
                     Covered Location and; thereafter, remain within ten percent (10%) of the Normal Gross Revenues for the
                     Affected Covered Location for the next six (6) consecutive days; or

                (ii) twelve (12) months from the date of the Incident;

       The Period of Restoration shall not be affected by the expiration of the Period of Insurance.

Section 6. EXCLUSIONS is amended to include:

       This insurance also does not cover any Actual Net Loss, Incident Response Expenses, or Extortion Payments directly or
       indirectly caused by, arising out of, contributed to by, in consequence of, or resulting from, any of the following:

6.43       at a Covered Location, other than the specific Affected Covered Location where the Pandemic Event occurred.


This is a part of your Policy, and takes effect on the effective date of your Policy unless another effective date is shown below.

            Must Be Completed                      Complete only when this endorsement is not prepared with the policy or is
      Endorsement           Policy                 not to be effective with the policy.
        Number              Number
           1             TNR 18 8275               Effective on and after     6/21/2019     at 12:01 a.m. local standard time.
                                                   Issued to:     SCGM, Inc.
                                                   Issued by:     Certain Underwriters at Lloyd’s
                                                   Expiration Date:     6/21/2020     at 12:01 a.m. local standard time.



All other terms, conditions and exclusions of this Policy remain unchanged.




                                                                           Countersigned:
                                                                                               Authorized Representative



Copyright © PLIS®, Inc.                                                                                                          TNR Policy Form 02-17
UMR#:B113516CPBA1324                                                                                                                          PE 02-17
